                                                                                   Case 2:19-cv-02159-JCM-BNW Document 71
                                                                                                                       70 Filed 08/07/20
                                                                                                                                08/03/20 Page 1 of 2


                                                                               1   Todd E. Kennedy, Esq. (Bar No. 6014)
                                                                                   Maximiliano D. Couvillier III, Esq. (Bar No. 7661)
                                                                               2   KENNEDY & COUVILLIER, PLLC
                                                                                   3271 E. Warm Springs Rd.
                                                                               3
                                                                                   Las Vegas, NV 89120
                                                                               4   Tel: (702) 605-3440
                                                                                   Fax: (702) 625-6367
                                                                               5   tkennedy@kclawnv.com
                                                                                   mcouvillier@kclawnv.com
                                                                               6   Attorneys for Maurice Wooden
                                                                               7
                                                                                                               UNITED STATES DISTRICT COURT
                                                                               8
                                                                                                                     DISTRICT OF NEVADA
                                                                               9
                                                                                   BRENNA SCHRADER, an individual, on
                                                                              10   behalf of herself and all others similarly
                                                                                   situated,                                        Case No. 2:19-cv-02159-JCM-BNW
                                                                              11
                                                                                                 Plaintiff,
KENNEDY & COUVILLIER, PLLC




                                                                              12                                                    STIPULATION AND ORDER
                             3271 E. Warm Springs Rd. � Las Vegas, NV 89120




                                                                                                                                    TO EXTEND DEADLINE FOR ALL
                               Ph. (702) 605-3440 � FAX: (702) 625-6367




                                                                              13           vs.
                                                                                                                                    DEFENDANTS TO FILE THEIR
                                                                              14   STEPHEN ALAN WYNN; an individual;                RESPONSES TO PLAINTIFF’S
                                                                                                                                    MOTION FOR LEAVE TO FILE FIRST
                                            www.kclawnv.com




                                                                                   MAURICE WOODEN, an individual, WYNN
                                                                              15   LAS VEGAS, LLC dba WYNN LAS VEGAS                AMENDED COMPLAINT (ECF No. 69)
                                                                                   a Nevada Limited Liability, WYNN
                                                                              16   RESORTS, LTD, a Nevada Limited Liability
                                                                                   Company; and DOES 1-20, inclusive; ROE           (First Request)
                                                                              17
                                                                                   CORPORATIONS 1-20, inclusive,
                                                                              18
                                                                                                 Defendants.
                                                                              19

                                                                              20
                                                                                          IT IS HEREBY STIPULATED by and between Plaintiff Brenna Schrader (“Plaintiff”),
                                                                              21
                                                                                   through her counsel Richard Harris Law Firm, and Defendants Wynn Las Vegas, LLC (“WLV”)
                                                                              22
                                                                                   and Wynn Resorts, Ltd. (“WRL”), through their counsel Jackson Lewis P.C., Defendant Stephen
                                                                              23
                                                                                   Alan Wynn (“Mr. Wynn”), through his counsel Peterson Baker, PLLC, and Defendant Maurice
                                                                              24
                                                                                   Wooden (“Mr. Wooden”), by and through his counsel Kennedy & Couvillier, PLLC, that all
                                                                              25
                                                                                   Defendants shall have a 14-day extension up to and including August 24, 2020, in which to file
                                                                              26
                                                                                   responses to Plaintiff’s Motion for Leave to File First Amended Complaint (ECF No. 69).
                                                                              27
                                                                                          This Stipulation is submitted and based upon the following:
                                                                              28
                                                                                                                             Page 1 of 2
                                                                                   Case 2:19-cv-02159-JCM-BNW Document 71
                                                                                                                       70 Filed 08/07/20
                                                                                                                                08/03/20 Page 2 of 2


                                                                               1          1.      On July 27, 2020, Plaintiff filed her Motion for Leave to File First Amended

                                                                               2   Complaint (ECF No. 69).

                                                                               3          2.      Following receipt of Plaintiff’s Motion, Defendants determined they need

                                                                               4   additional time to analyze the numerous complex issues raised therein and prepare their

                                                                               5   responses. In addition, counsel for Defendants WRL and WLV require additional time to confer

                                                                               6   with their clients given that the business operations of WRL and WLV, and client contacts, are

                                                                               7   constrained due to the ongoing COVID-19 pandemic. As such, the parties respectfully request

                                                                               8   the Court grant this instant Stipulation and allow all Defendants an additional 14 days up to and

                                                                               9   including August 24, 2020 to file their responses Plaintiff’s Motion.

                                                                              10          3.      This is the first request for an extension of time for Defendants to file their

                                                                              11   responses to Plaintiff’s Motion.
KENNEDY & COUVILLIER, PLLC




                                                                              12                  Dated: August 3, 2020
                             3271 E. Warm Springs Rd. � Las Vegas, NV 89120
                               Ph. (702) 605-3440 � FAX: (702) 625-6367




                                                                              13     RICHARD HARRIS LAW FIRM                           JACKSON LEWIS P.C.

                                                                              14     /s/ Burke Huber                                   /s/ Deverie J. Christensen
                                            www.kclawnv.com




                                                                                     Richard Harris, Bar No. 505                       Deverie J. Christensen, Bar No. 6596
                                                                              15     Burke Huber, Bar No. 10902                        Joshua A. Sliker, Bar No. 12493
                                                                                     801 S. Fourth Street                              Daniel Aquino, Bar No. 12682
                                                                              16     Las Vegas, Nevada 89101                           300 S. Fourth Street, Ste. 900
                                                                                     Attorney for Plaintiff                            Las Vegas, Nevada 89101
                                                                              17     Brenna Schrader                                   Attorneys for Defendants Wynn Las Vegas,
                                                                                                                                       LLC and Wynn Resorts, Ltd.
                                                                              18
                                                                                     KENNEDY & COUVILLIER, PLLC                        PETERSON BAKER, PLLC
                                                                              19

                                                                              20     /s/ Maximiliano Couvillier                        /s/ Tamara Beatty Peterson
                                                                                     Maximiliano D. Couvillier III, Bar No. 7661       Nikki Baker, Bar No. 6562
                                                                              21     3271 E. Warm Springs Road                         Tamara Beatty Peterson, Esq. Bar No. 5218
                                                                                     Las Vegas, Nevada 89120                           701 S. 7th Street
                                                                              22     Attorney for Defendant                            Las Vegas, Nevada 89101
                                                                                     Maurice Wooden                                    Attorney for Defendant Stephen Alan Wynn
                                                                              23
                                                                                                                               ORDER
                                                                              24
                                                                                          IT IS SO ORDERED.
                                                                              25
                                                                                                  DATED:____________
                                                                                                         August 6, 2020
                                                                              26

                                                                              27                                         ______________________________________
                                                                                                                          UNITED STATES MAGISTRATE JUDGE
                                                                              28
                                                                                                                              Page 2 of 2
